United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 3:19-CR-132-S

607 660 CO" 60> Gora

TIMOTHY NIGO

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge and any objections
thereto, in accordance with 28 U.S.C. § 636(b)(1), and the waiver of allocution before this Court
(ECF 25), the undersigned District Judge is of the opinion that the Findings and Conclusions of
the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court.

The defendant’s conditions of supervised release are REVOKED, and he is committed to
the custody of the United States Bureau of Prisons to be imprisoned for a term of EIGHT (8)
MONTHS as to each of Counts 1-4, with all counts to run concurrently, and with no additional

term of supervised release to follow. The defendant should receive credit for time served,
SO ORDERED.

SIGNED January A 2020.

    

‘KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
